Citation Nr: 1603475	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Atlanta, Georgia.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The transcript is of record.

In June 2014, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further appellate review.  Notably, the June 2014 Board remand also included the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities (all four), which claims were all subsequently granted by a May 2015 rating decision.  Therefore, there is no longer any controversy on appeal involving those claims.  See Holland v. Gober, 10 Vet.App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").

The Board notes that there is no indication that the Veteran is unable to maintain substantially gainful employment due to his service-connected left knee disability.  Therefore, there is no implicit claim for entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Board acknowledges that the evidence of record has raised the issue of entitlement to a TDIU relating to his newly service-connected low back disability (granted herein), which matter is referred for adjudication below.
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to a TDIU, to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), and to service connection for ischemic heart disease, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See VA examination report, April 2015 (relating to his service-connected low back); Correspondence, September 2012 and December 2012.


FINDINGS OF FACT

1.  The Veteran's low back disability is shown to be aggravated by service-connected disability.

2.  The Veteran's left knee disability is manifested by limitation of flexion to 120 degrees, and extension to zero degrees (at most), with painful motion, x-ray findings of degenerative arthritis, and reports of instability and giving way but no objective findings of instability; there is no ankylosis, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum shown.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2.  For the entire period on appeal, the criteria for an evaluation in excess of 10 percent for left knee recurrent subluxation or instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1-4.14, 4.71a, Diagnostic Codes 5257 (2015).

3.  For the entire period on appeal, the criteria for a separate evaluation of 10 percent, but no higher, for degenerative arthritis of the left knee with painful limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1-4.14, 4.71a, Diagnostic Code 5010 (2015).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a low back disability is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's back claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's left knee increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that a May 2008 letter fully satisfied the notice requirements of the VCAA relating to the increased rating claim.  The letter explained what evidence was necessary to substantiate the claim, and which types of evidence VA could obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.  

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was afforded VA examinations relating to his left knee in May 2007 and April 2015.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee disability since the last VA examination.  See 38 C.F.R. § 3.327(a) (2015).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's left knee disability under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision.  

The Board adds that the most recent April 2015 VA examination was provided pursuant to the Board's June 2014 remand directives, and the Board finds there was substantial compliance with those directives, as the examiner's provided the necessary information to rate the disabilities, and answered all of the questions posed by the Board.  Also, the Board directed in its remand that the Veteran's SSA records be obtained, but the SSA responded to a request for the records that they had been destroyed.  Therefore, again, the Board finds there was substantial compliance with the Board's remand directive in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

A.  Back

The Veteran claims that he has a back disability that he incurred in service in the same incident in which he incurred his service-connected left knee disability.  See, e.g., Notice of Disagreement, April 2008.  In the alternative, he alleges that his back disability is secondary to his service-connected left knee disability, including due to multiple falls he attributes to his left knee "giving way."  See Informal Claim, August 2001 (discussed in the June 2014 Board remand); Board Hearing Transcript.

The April 2015 VA examination report reflects diagnosed low back degenerative arthritis.  Also, recent VA treatment records reflect that the Veteran has been followed for chronic low back pain, and that a 2005 MRI revealed facet arthropathy at L4-L5.  See VA treatment record, May 2008 (VBMS received January 2015 at 953 of 1073).  Therefore, the Veteran clearly has a low back disability.

With regard to whether the Veteran's low back disability is related to his active service, the Board notes that although his service treatment records show the Veteran reported falling off a tank and injuring his left knee in October 1970 (and a lax collateral ligament was noted), the records are negative regarding any complaints of any back problems.  He also denied back trouble of any kind on his December 1970 separation report of medical history.

Post-service, a February 1971 VA examination noted that the Veteran's spine was normal.  Regarding the Veteran's left knee, it was noted that the Veteran reported some buckling, and internal derangement with a probable torn medial meniscus was recorded by the VA examiner.  

December 2000 VA treatment records (noting the Veteran's first primary care visit) reflect he reported both of his knees give way, and he reported chronic back pain.  Examination of his left knee revealed laxity, and he was fitted for knee orthoses.  A December 2000 x-ray of the lumbar spine revealed degenerative changes.  A June 2011 x-ray report reflects an impression including moderate degenerative changes (and findings noted included a mild anterior compression deformity at L2).  A July 2001 MRI report reflects an impression of lumbar spondylosis.  A May 2002 treatment record notes a history of an L2 compression fracture from the 1970s, and a diagnosis was recorded of chronic lower back pain secondary to old trauma with L2 compression fracture, degenerative arthritis and disc disease.  A June 2002 record reflects the Veteran's wife called to report the Veteran had fallen twice in the last few days after his legs became weak and "folded," including the night prior in the tub and landed on his back.  An August 2002 record reflects the Veteran reported his left knee swayed and was unstable, even with the left knee brace.  See also February 2003.  A January 2003 MRI of the left knee showed his ligaments, however, were intact, and an impression of a questionable torn medial meniscus was recorded, although a January 2003 orthopedic record shows his meniscus was believed to be intact, and a diagnosis of a painful left knee of unknown etiology was recorded.  A December 2005 record reflects the Veteran reported his left knee was unstable and that he had falls as a result and that he fell three times the day prior; diagnoses of arthralgia and instability of the left knee were recorded.  More recent VA treatment records reflect reports of continued falls as well as complaints of low back pain, and the Veteran reported in July 2014 that he falls if he does not wear his left knee brace.

An April 2015 VA examination report and medical opinion reflect that the VA examiner opined that it is less likely than not that the Veteran's low back condition is related to his active service, reasoning that there was no record of any complaint in the Veteran's service treatment records or shortly after the alleged incident in service.  However, the VA examiner noted that the Veteran reported a history of falls since around 2000, and opined that his falls would "undoubtedly" aggravate his low back condition, and that he estimated that 10 percent of his back condition was due to aggravation from his falls relating to his knee condition, and the rest due to the natural progression of his back condition.

As shown above, there is no medical evidence of record tending to link the Veteran's low back condition to his active service.  While the Board acknowledges that the Veteran reports he injured his back in service, the Board finds this report to be not credible in light of the fact that he specifically denied any back problems on his December 1970 separation report of medical history.  The Board adds that while it is mindful of the case of Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), this case is distinguishable because there are plenty of service treatment records documenting the in-service falling accident and the Veteran's left knee injury incurred in that incident, such that there is no lack of contemporaneous medical evidence from the time of the accident referenced by the Veteran.  These records, however, show that he did not report any back injury.

However, in light of the April 2015 VA examiner's opinion that the Veteran's falls due to his left knee disability "undoubtedly" aggravate his low back condition, the Board finds that the preponderance of the evidence shows that the Veteran's low back condition is aggravated by his left knee disability and, therefore, service connection for a low back disability as aggravated by his left knee disability is warranted.  The Board emphasizes that there is no medical opinion of record that contradicts the opinion of the April 2015 VA examiner.

Therefore, in summary, the Board concludes that service connection for a low back disability is warranted due to aggravation by his service-connected left knee disability.

B.  Left Knee

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee disability is assigned a 10 percent disability rating under Diagnostic Code 5257, effective February 1971.  See 38 C.F.R. § 4.71a (2015).  The Veteran seeks an increased rating.  See Claim, March 2007.

Diagnostic Code 5257, Knee, Other Impairment, provides for evaluation of recurrent subluxation or lateral instability of the knee as 10 percent disabling when slight, a 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a (2015).  The Board observes that the words "moderate," "moderately severe," "marked," "pronounced," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Diagnostic Code 5260, Leg, Limitation of Flexion, provides for evaluations as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5261, Leg, Limitation of Extension, provides for evaluations as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code (2015).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (2004).

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).

Diagnostic Code 5010 provides that traumatic arthritis will be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a (2013).  When, however, such limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is warranted for each such major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating. 64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2013).

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2013).
The VA General Counsel has also held that a rating under Diagnostic Code 5259, Cartilage, Semilunar, Removal, already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, incoordination, and instability.

The Veteran was afforded VA examinations in May 2007 and April 2015.  The May 2007 VA examination report reflects the Veteran reported pain with flare-ups, which flare-ups he reported daily and that they were severe.  He reported several falls due to instability of his left knee and from it giving way, but that his left knee brace was helpful.  He also reported symptoms of stiffness, weakness, tenderness, and swelling.  He reported he was able to stand for 15 to 30 minutes, and able to walk 100 yards.  Although the Veteran reported that his symptoms caused no limitation of motion, physical examination revealed flexion limited to 120 (of 140), and extension to zero, with painful motion noted.  The examiner noted that because the Veteran was not experiencing a flare-up at the time of the examination, it would be speculation to describe any additional limitation of motion during a flare-up.  No ankylosis or instability was found.  Although the examiner noted "yes" regarding the Veteran's meniscus being surgically absent, the Board notes this was clearly a typographical error, as addressed in detail below.  An x-ray from January 2007 revealed early osteoarthritis.  The examiner recorded a diagnosis of a residual torn lateral ligament, left knee, and degenerative changes, left knee.  The examiner opined that the Veteran retired from his position at Walmart (as a greeter) due to his back condition, not his left knee, and that the Veteran's left knee had no significant effect on his past employment, but did otherwise note that the Veteran reported difficulty with bending, kneeling, twisting, turning, prolonged sitting, and prolonged standing.
The April 2015 VA examination report reflects the Veteran reported experiencing constant left knee pain, but no flare-ups.  Range of motion was all normal (zero to 140 degrees), but with painful motion noted, with no additional functional loss having been found with repetitive testing.  Examination also revealed tenderness or pain on palpation, and crepitus.  The examiner noted that pain, weakness, and lack of endurance significantly limited functional ability with repeated use over a period of time, but that the Veteran did not describe such as resulting in additional limitation of motion.  Additional factors of disability were noted as including disturbance of locomotion, and interference with sitting, standing, climbing, squatting, and kneeling/crawling.  The examiner noted very detailed findings regarding instability testing, and medial and lateral instability testing, to include Lachman's testing and the posterior drawer test, were all negative.  The examiner noted that the Veteran never had any meniscal or semilunar cartilage condition, nor any tibia or fibula impairment, and that no surgical procedures had been performed (and no scars were found).  It was noted that the Veteran regularly used a cane and left knee brace.  The examiner opined that the Veteran's arthritis was the cause of his pain.  The Veteran's functional loss, including with repeated use over time, and including with regard to his occupational impairment, was noted as that the Veteran can only bear weight on the knee for about 15-20 minutes and walk about a half of a mile, that he can squat but needs help getting back up, and that kneeling/crawling is painful and he only does it when he falls.

The Veteran's VA treatment records do not reflect symptomatology more severe than that noted in the May 2007 and April 2015 VA examination reports, except that the Board acknowledges that, as discussed with regard to the Veteran's low back claim, the VA treatment records show that the Veteran has reported his left knee giving way and several falls during the period on appeal.

In light of the above, the Board finds that a preponderance of the evidence is against granting a rating in excess of 10 percent under Diagnostic Code 5257 for the Veteran's reports of instability.  While the Board acknowledges that the Veteran has reported repeated falls that his attributes to his left knee disability, as shown above, no instability has been found on examination.  Therefore, while there is no objective evidence of any instability or recurrent subluxation, given the Veteran's reports of instability or giving way, the Board finds that the currently assigned 10 percent rating for slight instability is most appropriate, but no more.

The Board adds that it is cognizant that the Veteran's 10 percent rating is a "protected rating" that has been in effect for more than 20 years, which generally "will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud."  See 38 C.F.R. § 3.951 (2015); see also Murray v. Shinseki, 24Vet.App.420 (2011) (after a rating for knee laxity had been in effect for more than 20 years was thus protected under 38 C.F.R. § 3.951, changing diagnostic codes based on current evidence of knee arthritis but no current evidence of laxity constituted a reduction of a protected rating that warranted reversal).

The Board also finds that a separate, 10 percent rating is warranted under Diagnostic Code 5010, degenerative arthritis, in light of the x-ray findings of degenerative arthritis and objective evidence of painful motion that is otherwise noncompensable.  In that regard, the Board notes that, as shown above, the Veteran's ranges of motion are noted to be, at worst, limited to 120 degrees of flexion, which is noncompensable under Diagnostic Code 5260 (which provides a 10 percent rating for flexion limited to 45 degrees), and to zero degrees of extension, which is noncompensable under Diagnostic Code 5261 (which provides a 10 percent rating for extension limited to 10 degrees).

With regard to assigning a higher disability rating for the Veteran's right knee disability according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of painful motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds, however, that painful motion is already contemplated by the currently assigned 10 percent rating for his left knee degenerative arthritis under Diagnostic Code 5010.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of Diagnostic Code 5003, painful motion alone may not be deemed limitation of motion).  Also, the Board notes that all of the Veteran's subjective reports as they relate to any functional loss have been considered.  In particular, the Board acknowledges the Veteran's reports of falls due to left knee weakness or instability, despite the fact that no instability has been shown on VA examinations in 2007 and 2015.  The currently assigned 10 percent rating under Diagnostic Code 5257 already contemplates his functional loss due to his reported weakness or instability.  Therefore, the Board concludes that the greater weight of evidence is against assigning a higher evaluation under Deluca.

The Board has considered whether the Veteran might be entitled to a higher rating under any other diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  As explained above, however, because there is no evidence of limitation of flexion to 45 degrees, a compensable 10 percent rating under Diagnostic Code 5260 is not warranted.  Because there is no evidence of limitation of extension to 10 degrees, the Veteran is not entitled to a compensable rating under Diagnostic Code 5261.  There is no evidence of ankylosis, such that a rating under Diagnostic Code 5256 (ankylosis, knee) is not warranted.  There is no evidence of dislocated cartilage, such that a rating under Diagnostic Code 5258 is not appropriate.  With regard to Diagnostic Code 5259, semilunar cartilage, removal, the Board acknowledges that the May 2007 VA examiner noted that the Veteran's meniscus was surgically absent.  However, the Board finds that this notation was clearly in error, as there is no evidence that the Veteran ever underwent any surgical procedure on his left knee or any scar, the Veteran has never reported any history of surgery, and none of the x-rays or MRIs in the VA treatment records ever showed any evidence of his meniscus being absent.  Likewise, the April 2015 VA examiner specifically noted that the Veteran never had any meniscal or semilunar cartilage condition, nor any tibia or fibula impairment, and that no surgical procedures had been performed (and no scars were found).  Therefore, to the extent the May 2007 VA examiner noted "yes" for the question as to whether the Veteran's left knee meniscus was absent, the Board finds that this answer was clearly a transcriptional error, and that the April 2015 VA examiner has already provided the requisite clarification in this regard.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the schedular rating criteria reasonably describe the claimant's disability level and symptomatology, and that the Veteran's disability picture is contemplated by the rating schedule, and, therefore, that no referral is required.  Thun at 115.  As discussed above, the General Rating Formula already contemplates the Veteran's reported history of left knee instability that causes falls, and of his limitation of motion with pain.  As such, the Board finds that the Veteran's symptoms are adequately contemplated by the rating criteria and, therefore, referral for extraschedular consideration is not warranted.

Therefore, in summary, the Board concludes that entitlement to an evaluation in excess of 10 percent for left knee instability is not warranted; but a separate 10 percent evaluation for degenerative arthritis of the left knee is warranted.










	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a low back disability as secondary to (aggravated by) a left knee disability is granted.

Entitlement to an evaluation in excess of 10 percent for left knee instability is not warranted.

Entitlement to a separate evaluation of 10 percent for left knee degenerative arthritis with painful motion is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


